DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The limitations of claim 2 have been incorporated into independent claim 1, thereby overcoming the previous rejection based upon the combined teachings of Shoji and Ohshima, which fail to teach the value required by now amended claim 1.  Claim 2 has been cancelled.  Claims 1 and 3–14 remain pending, while claims 10–14 remain withdrawn from consideration.    The previous indefinite rejections are withdrawn due to Applicant’s arguments.  Claims 1 and 3–9 are examined below.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3–9 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 2003/0219590 A1) in view of Ohshima (US 2015/0251163 A1) and Kakikura (US 2006/0216225 A1).
Shoji teaches an alumina fiber aggregate comprising alumina short fibers having a preferred average diameter of between 6–8 microns, wherein the aggregate is needled at a 2.  Shoji abstract, ¶¶ 25–26, 29.  The fiber aggregate comprises less than 5.0% of a total number of fibers having a diameter of more than 10 microns.  See id. Table 1.  The alumina fibers comprise 65–99 weight percent alumina and 1–35 weight percent silica.  Id. abstract.
Shoji fails to teach a specific surface area, total pore volume, or mullitization ratio of an alumina fiber aggregate
Ohshima teaches an alumina-based fibrous mass having a high areal pressure, wherein the fibrous mass has a specific surface area of less than 1m2/g and total pore volume of 0.0015 mL/g.  Ohshima abstract, ¶¶ 30, Table 2.  Additionally, the mullitization ratio of the alumina fiber mass should be 5.0% or less.  Id. ¶ 26.
It would have been obvious to one of ordinary skill in the art to have looked to Ohshima for guidance as to a suitable specific surface area and total pore volume to successfully practice the invention of Shoji.  It also would have been obvious to limit the mullitization ratio of Shoji to 5.0 weight percent or less to maintain fiber strength.  Ohshima ¶ 26.
 Shoji and Ohshima fail to teach the claimed residual percentage (%) of high-temperature-cycle opened gap pressure of the alumina fiber aggregate.  However, the Examiner takes the position that it is reasonable to presume that the claimed residual percentage is either present or obvious.  Support for said presumption is found in the use of an alumina fiber aggregate of the claimed average diameter and specific surface area that is needled at the same rate as Applicant.  See Shoji ¶ 26; Spec. ¶ 73.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of In re Skoner, 517 F.2d 947 (CCPA 1975).  Additionally, it is reasonable to presume that the alumina short fibers of the combined prior art would possess the claimed fiber tensile strength and needle marks due to a needling process and fiber composition and diameter that overlaps with that of Applicant.
The applied prior art references fail to teach a bulk specific density, however, Shoji teaches that the aggregate’s density is a result effective variable that increases along with an increasing needling rate of the alumina fiber aggregate.  See Shoji ¶ 26.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Shoji and Ohshima fail to teach an alumina fiber aggregate comprising short alumina fibers, wherein a value obtained after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error is 6 microns or more.
Kakikura teaches an alumina fiber aggregate comprising short alumina fibers, wherein a value left after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error is not more than 6 microns.  Kakikura abstract.   
It would have been obvious to the ordinarily skilled artisan to have looked to Kakikura for guidance as to a value left after deducting from the length-weighted geometric mean of said fiber diameters a value twice its standard error for the short .


Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shoji fails to provide for a presumption of inherency related to the claimed residual percentage of high-temperature-cycle opened gap pressure of the alumina fiber aggregate being 45% or more.  As described in the Specification, “the opened gap pressure refers to a surface pressure at the lowest compressibility when the alumina fiber aggregate is compressed.”  Spec. ¶ 38.  The surface pressure of the alumina fiber aggregate is directly related to the degree to which the surface of alumina fiber aggregate is open.  In this application, the claimed invention’s degree of openness is dependent upon the needling process, which introduces holes into the surface of the alumina fiber aggregate.  Applicant needles the alumina fiber aggregate at a rate of 1 punch/cm2 to 150 punch/cm2 and particularly preferable rate of 8 punch/cm2 to 80 punch/cm2.  Spec. ¶ 73.  As a result of this needling, entangled alumina fibers are oriented in the stacking direction, whereby a high-temperature-cycle surface pressure of the alumina fiber aggregate is 45% or more.  Accordingly, because Shoji teaches needling an alumina fiber aggregate at a rate within Applicant’s range (1–50 punches/cm2), it is reasonable to presume the claimed high-temperature-cycle opened gap pressure of the alumina fiber aggregate is 45% or more.  Shoji ¶ 26.  The burden is upon Applicant to prove otherwise by explaining how Applicant arrives at the claimed high-temperature-cycle opened gap pressure of the alumina In re Fitzgerald, 205 USPQ 594.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).  
Applicant then argues that Kakikura teaches away from “a value obtained by subtracting twice a standard error of a length-weighted geometric mean diameter of fiber diameters of the alumina short fibers from a length-weighted geometric mean diameter is 6.0 m or more.”  This argument is unpersuasive as Kakikura specifically teaches a value obtained by subtracting twice a standard error of a length-weighted geometric mean diameter of fiber diameters of the alumina short fibers from a length-weighted geometric mean diameter is 6.0 m.  Kakikura abstract.  Accordingly, because the prior art teaches a value that overlaps with the claimed range there is a presumption of obviousness.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786